Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.133 Filed 05/28/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DEMARCUS T. YOUNG,
                       Plaintiff,                     Case No. 2:20-cv-68

v.                                                    Honorable Robert J. Jonker

GRETCHEN WHITMER et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. In

an opinion and judgment issued on September 9, 2020 (ECF Nos. 7, 8), the Court dismissed the

complaint for failure to state a claim. Plaintiff appealed to the Sixth Circuit. On April 19, 2021,

the Sixth Circuit held that, although this Court had denied Plaintiff’s motion for class certification

and dismissed Plaintiff’s Eighth Amendment claim, it had failed to address Plaintiff’s due process

claim. As a result, the Sixth Circuit concluded that the appeal was interlocutory and remanded the

case to this Court for consideration of Plaintiff’s unresolved claims. (ECF No. 14.) The matter

presently is before this Court for consideration of Plaintiff’s remaining substantive due process

claim.

               Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal law if

the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A;

42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.134 Filed 05/28/21 Page 2 of 8




Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will sever Plaintiff’s claim seeking release from custody into a new habeas

action. The Court also will dismiss for failure to state a claim Plaintiff’s remaining substantive

due process claim, reaffirm its prior determinations on class certification and the Eighth

Amendment, and dismiss the instant action with prejudice for failure to state a claim.

                                             Discussion

I. Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues Governor Gretchen

Whitmer, MDOC Director Heidi Washington, and Warden Connie Horton.

               In his complaint, Plaintiff alleges that he is a medically vulnerable prisoner, but he

does not allege any specific facts regarding his age or any preexisting medical conditions. Plaintiff

states that on March 10, 2020, the Michigan Department of Health and Human Services identified

the first two positive cases of COVID-19 in Michigan. On the same date, Governor Whitmer

issued an executive order declaring a state of emergency, which stated that the best way to prevent

the spread of COVID-19 is to maintain a distance of six feet between other people, to wear masks,

and to frequently clean hands and surfaces. Plaintiff alleges that although the MDOC has instituted

certain procedures to protect inmates, they do not adequately protect prisoners. Plaintiff states that

ventilation, heating, cleaning and sanitary supplies, personal hygiene supplies, personal protective

equipment, and the ability to socially distance are all inadequate.

               Plaintiff states that the Defendants failure to properly address the continued danger

of contracting COVID-19 violates his due process rights under the Fifth and Fourteenth

                                                  2
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.135 Filed 05/28/21 Page 3 of 8




Amendments, and his Eighth Amendment right to be free from cruel and unusual punishment.

Plaintiff seeks early release from prison, home confinement and community placement, or a

modified prison environment to allow for social distancing. Plaintiff also seeks adequate cleaning

and personal hygiene supplies. Finally, Plaintiff seeks compensatory and punitive damages.

               As indicated, Plaintiff’s complaint was initially dismissed by this Court on

September 9, 2020. In the opinion of dismissal, the Court found that Plaintiff had failed to state a

claim under the Eighth Amendment. On appeal, the Sixth Circuit concluded that the appeal was

interlocutory, because this Court failed to specifically address Plaintiff’s due process claims. The

matter therefore is before the Court for consideration of Plaintiff’s unresolved claim.

II. Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  3
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.136 Filed 05/28/21 Page 4 of 8




‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III. Request for early release from prison

                As noted above, Plaintiff is seeking, among other things, early release from prison.

The Court notes that a challenge to the fact or duration of confinement should be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action brought pursuant to

§ 1983. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that, “when a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus”). Therefore, to the extent that Plaintiff’s

complaint challenges the fact or duration of his incarceration, Plaintiff has but one remedy: an

application for a writ of habeas corpus. See Rittenberry v. Morgan, 468 F.3d 331, 336–37 (6th

Cir. 2006).

                All applications for writs of habeas corpus are governed by § 2241, which generally

authorizes federal courts to grant the writ—to both federal and state prisoners. Id. Most state
                                                   4
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.137 Filed 05/28/21 Page 5 of 8




prisoners’ applications for writs of habeas corpus are subject also to the additional restrictions of

§ 2254. That is, if a state prisoner is “in custody pursuant to the judgment of a State court,” his

petition is subject to the procedural requirements of § 2254. Id.; see also Thomas v. Crosby, 371

F.3d 782, 787 (11th Cir. 2004); Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000). Plaintiff

brings seeks relief from custody from a state court judgment. His request for early release from

prison, therefore, is governed by § 2254.

               In addition to Plaintiff’s request for habeas corpus relief, he continues to have a

pending claims for damages and injunctive relief specifically addressing unsafe conditions in the

prison. Habeas corpus is not available to prisoners who are complaining only of the conditions of

their confinement or mistreatment during their legal incarceration. See Martin v. Overton, 391

F.3d 710, 714 (6th Cir. 2004); Lutz v. Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007).

Complaints like the ones raised by Plaintiff, which involve conditions of confinement, “do not

relate to the legality of [Plaintiff’s] confinement, nor do they relate to the legal sufficiency of the

criminal court proceedings which resulted in the incarceration.” Id. (quoting Maddux v. Rose, 483

F. Supp. 661, 672 (E.D. Tenn. 1980)). To the extent Plaintiff seeks relief correcting unsafe

conditions of his confinement or compensating him for such conditions, his claims “fall outside of

the cognizable core of habeas corpus relief.” See Hodges v. Bell, 170 F. App'x 389, 393 (6th Cir.

2006).

               Therefore, the Court will sever Plaintiff’s request for early release from prison––as

a measure to protect Plaintiff from the danger posed by the prison’s alleged mishandling of the

COVID-19 virus––into a separate § 2254 habeas petition with Warden Connie Horton as the

Respondent. In addition, the Court will address Plaintiff’s unresolved substantive due process




                                                  5
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.138 Filed 05/28/21 Page 6 of 8




claim in the current § 1983 case to the extent that Plaintiff seeks damages or other relief related to

correcting unsafe conditions in the prison.

IV. Previously decided issues

               In its September 9, 2020, opinion and judgment, this Court thoroughly addressed

Plaintiff’s request for class certification and his Eighth Amendment claim, denying both. The

Court has reviewed its prior decision and finds no error. As a consequence, the Court reaffirms its

September 9, 2020, determinations on class certification and the Eighth Amendment.

V. Substantive due process claims

               Plaintiff is not entitled to relief on his substantive due process claim.         The

Fourteenth Amendment prohibits states from “depriv[ing] any person of life, liberty, or property,

without due process of law[.]” U.S. Const. amend. XIV. “Substantive due process ‘prevents the

government from engaging in conduct that shocks the conscience or interferes with rights implicit

in the concept of ordered liberty.’” Prater v. City of Burnside, 289 F.3d 417, 431 (6th Cir. 2002)

(quoting United States v. Salerno, 481 U.S. 739, 746 (1987)). “Substantive due process . . . serves

the goal of preventing governmental power from being used for purposes of oppression, regardless

of the fairness of the procedures used.” Pittman v. Cuyahoga Cnty. Dep’t of Child. & Fam. Servs.,

640 F.3d 716, 728 (6th Cir. 2011) (quoting Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir.

1996)). “Conduct shocks the conscience if it ‘violates the “decencies of civilized conduct.”’”

Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Cnty. of Sacramento v. Lewis, 523

U.S. 833, 846–47 (1998) (quoting Rochin v. California, 342 U.S. 165, 172-73 (1952))).

               However, the Supreme Court repeatedly has held that, “[w]here a particular

[a]mendment ‘provides an explicit textual source of constitutional protection’ against a particular

sort of government behavior, ‘that [a]mendment, not the more generalized notion of “substantive

due process,” must be the guide for analyzing these claims.’” Albright v. Oliver, 510 U.S. 266,

                                                  6
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.139 Filed 05/28/21 Page 7 of 8




269 (1994) (quoting Graham v. Connor, 490 U.S. 386, 394 (1989) (holding that the Fourth

Amendment, not substantive due process, provides the standard for analyzing claims involving

unreasonable search or seizure of free citizens, and the Eighth Amendment provides the standard

for such searches of prisoners), overruled on other grounds by Saucier v. Katz, 533 U.S. 194

(2001)). If such an amendment exists, the substantive due process claim is properly dismissed.

Heike v. Guevara, 519 F. App’x 911, 923 (6th Cir. 2013).

               In this case, a specific constitutional amendment applies to Plaintiff’s claims: the

Eighth Amendment provides an explicit source of constitutional protection to Plaintiff concerning

his conditions-of-confinement claims. See Graham, 490 U.S. at 394 (citing Whitley v. Albers, 475

U.S. 312, 327 (1986) (rejecting a substantive due process claim where the Eighth Amendment

supplies a textual source for prison-condition claims)); Dodson v. Wilkinson, 304 F. App’x 434,

438 (6th Cir. 2008) (because the Eighth Amendment supplies the explicit textual source of

constitutional protection for claims governing a prisoner’s health and safety, the plaintiff’s

substantive due process claim was subject to dismissal). Thus, Plaintiff’s substantive due process

claim will be dismissed.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act to the

remaining claims, as instructed by the Sixth Circuit, the Court will sever Plaintiff’s claims seeking

release from confinement into a separate habeas action. The Court also reaffirms its September 9,

2020, decision denying class certification and dismissing Plaintiff’s Eighth Amendment claim.

Plaintiff’s only remaining claim in this § 1983 action—his substantive due process claim–– will

be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c), and the Court will dismiss with prejudice the instant § 1983 complaint. The

Court must next decide whether an appeal of this action would be in good faith within the meaning
                                                 7
Case 2:21-cv-00114-JTN-MV ECF No. 17, PageID.140 Filed 05/28/21 Page 8 of 8




of 28 U.S.C. §1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The

Court does not certify that an appeal would not be in good faith.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610–11, unless Plaintiff is barred

from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred,

he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment and order consistent with this opinion will be entered.



Dated:     May 28, 2021                      /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                8
